Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. Claims 16 & 18-46 remain pending in the application wherein claims 16, 30, 33 & 38 are the only sole pending claims in independent form. Claims 16, 18-23, 27-28 & 30 were amended. Claims 33-46 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/05/2021.

Election/Restrictions
3.	Claims 16 & 18-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/23/2022 is being considered by the examiner.

Claim Interpretation
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control unit” in claims 16, 30, 33 & 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Rawlins et al. (US 2006/0024398 A1) of claims 16 & 22-29 are withdrawn per amendments of claim 16 and Applicant’s arguments being persuasive.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Rawlins et al. (US 2006/0024398 A1) of claims 18-21 are withdrawn per amendments of claim 16 and Applicant’s arguments being persuasive.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0300423 A1: abstract; [0036]; [0039]; [0045]-[0046]; [0050]-[0051]; [0080]-[0087]; [0094]-[0096]; [0134]; fig 1-4.

Reasons for Allowance
9.	Claims 16 & 18-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 16 recites “A device for repairing a damaged spot of a glass pane, the device comprising: 
a processing head configured to be arranged on the glass pane, the processing head including: 
a fixing section configured to fix the processing head to the glass pane for a duration of the repair; 
a repair section configured to fill the damaged spot with a repair means; 
a first passage having a first opening which leads into the fixing section and which is configured to be applied with a negative pressure, wherein by means of the first opening, the negative pressure is applied between the glass pane and the fixing section; 
a second passage having a second opening which leads into the repair section and which is configured to be applied with an alternating pressure profile for a predetermined duration, wherein by means of the second opening the alternating pressure profile is applied between the damaged spot and the repair section; 
wherein the processing head is configured to introduce the repair means into the second passage, apply the repair means to the damaged spot, and enable the damaged spot to be filled with the repair means; and 
a control unit configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating 8844P025 - Amendment C - 3 - Claims WBD 56382690_1pressure profile includes a plurality of pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p.” None of the cited closest prior arts of record teach nor suggest “a control unit configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating  pressure profile includes a plurality of pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p” as in the context of independent claim 16. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 30 recites “A method for repairing a damaged spot of a glass pane, the method comprising: 
arranging a processing head above the damaged spot of the glass pane; 8844P025 - Amendment C - 5 - Claims 
WBD 56382690_1recording an input by a control unit and performing the following steps: 
applying a negative pressure -p between the glass pane and a fixing section of the processing head, whereby the processing head is fixed to the glass pane for a duration of the repair; 
introducing a liquid repair means into the second passage and bringing the liquid repair means onto the damaged spot of the glass pane; 
using the control unit to apply an alternating pressure profile between the damaged spot and a repair section of the processing head for a predetermined duration during the duration of the repair, wherein the alternating pressure profile includes a plurality of pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p.” None of the cited closest prior arts of record teach nor suggest “using the control unit to apply an alternating pressure profile between the damaged spot and a repair section of the processing head for a predetermined duration during the duration of the repair, wherein the alternating pressure profile includes a plurality of pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p” as in the context of independent claim 30. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 33 recites “A device for repairing a damaged spot of a glass pane, the device comprising: 
a pump coupled to a control valve; 
a processing head configured to be arranged on the glass pane, the processing head including: 
a fixing section configured to fix the processing head to the glass pane for a duration of the repair, 
a repair section configured to fill the damaged spot with a repair means, 
a first passage coupled to the control valve and having a first opening which leads into the fixing section and which is configured to be applied with a negative pressure, wherein by means of the first opening, the negative pressure is applied between the glass pane and the fixing section, 
a second passage coupled to the control valve and having a second opening which leads into the repair section, wherein the pump applies an alternating pressure profile for a predetermined duration, and wherein by means of the second opening the alternating pressure profile is applied between the damaged spot and the repair section, 
wherein the processing head is configured to introduce the repair means into the second passage, apply the repair means to the damaged spot, and enable the damaged spot to be filled with the repair means; and 8844P025 - Amendment C - 7 - Claims 
WBD 56382690_1a control unit coupled to the pump and the control valve and configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating pressure profile includes one or more pressure sequences, each pressure sequence including a negative pressure - p, a normal pressure N, and an overpressure +p.” None of the cited closest prior arts of record teach nor suggest “a control unit coupled to the pump and the control valve and configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating pressure profile includes one or more pressure sequences, each pressure sequence including a negative pressure - p, a normal pressure N, and an overpressure +p” as in the context of independent claim 33. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 38 recites “A device for repairing a damaged spot of a glass pane, the device comprising: 
a first pump coupled to a control valve; 
a second pump coupled to the control valve; 8844P025 - Amendment C - 8 - Claims 
WBD 56382690_1a processing head configured to be arranged on the glass pane, the processing head including: 
a fixing section configured to fix the processing head to the glass pane for a duration of the repair, 
a repair section configured to fill the damaged spot with a repair means, 
a first passage coupled via a back-pressure valve to the first pump, having a first opening which leads into the fixing section and which is configured to be applied with a negative pressure, wherein by means of the first opening, the first pump applies a negative pressure between the glass pane and the fixing section,
a second passage coupled to the control valve and having a second opening which leads into the repair section, wherein the control valve, the first pump, and the second pump apply an alternating pressure profile for a predetermined duration, and wherein by means of the second opening the alternating pressure profile is applied between the damaged spot and the repair section, 
wherein the processing head is configured to introduce the repair means into the second passage, apply the repair means to the damaged spot, and enable the damaged spot to be filled with the repair means; and 
a control unit coupled to the first pump, the second pump, and the control valve and configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating pressure profile includes one or more pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p.” None of the cited closest prior arts of record teach nor suggest “a control unit coupled to the first pump, the second pump, and the control valve and configured to apply the alternating pressure profile during the duration of the repair, wherein the alternating pressure profile includes one or more pressure sequences, each pressure sequence including a negative pressure -p, a normal pressure N, and an overpressure +p” as in the context of independent claim 38. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717